                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRI MINH HUYNH,                                     Case No. 18-cv-01631-VC (SK)
                                   8                    Plaintiff,
                                                                                             REPORT AND RECOMMENDATION
                                   9             v.                                          REGARDING DEFENDANTS’
                                                                                             PROPOSED AMENDED BRIEFING
                                  10     WAL-MART ASSOCIATES, INC., et al.,                  SCHEDULE
                                  11                    Defendants.
                                                                                             Regarding Docket No. 101
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 12, 2019, Defendants filed a proposed amended briefing schedule for their

                                  15   anticipated motion for summary judgment. The Court RECOMMENDS that the District Court

                                  16   adopt the proposed amended briefing schedule.

                                  17          Currently, the schedule is as follows:

                                  18          Defendants’ Motion and Opening Brief:          August 15, 2019

                                  19          Plaintiff’s Response Brief:                    September 5, 2019

                                  20          Defendants’ Reply Brief:                       September 16, 2019

                                  21          Motion Hearing:                                October 10, 2019

                                  22          The proposed amended schedule is as follows:

                                  23          Defendants’ Motion and Opening Brief:          August 29, 2019

                                  24          Plaintiff’s Response Brief:                    September 19, 2019

                                  25          Defendants’ Reply Brief:                       October 10, 2019

                                  26          Motion Hearing:                                To Be Decided

                                  27          The main reason for this recommendation is that Defendants have not been able to take the

                                  28   deposition of Plaintiff, despite the fact that Defendants issued a notice of deposition for a date
                                   1   before the discovery deadline and despite Defendants’ repeated efforts to meet and confer with

                                   2   Plaintiff about a date for his deposition. The undersigned originally ordered that the deposition

                                   3   take place before August 8, 2019, but Plaintiff claimed that he was unable to attend a deposition

                                   4   either because of illness or the death of a close friend. The undersigned then ordered that Plaintiff

                                   5   appear for a deposition by August 20, 2019. Given these delays, Defendants are at a significant

                                   6   disadvantage in preparing their motion(s) for summary judgment. For this reason, the undersigned

                                   7   RECOMMENDS that the District Court adopt the proposed amended schedule above.

                                   8          IT IS SO ORDERED.

                                   9   Dated: August 13, 2019

                                  10                                                    ______________________________________
                                                                                        SALLIE KIM
                                  11                                                    United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
